DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Remarks
	The Amendment filed 5/10/22 has been entered. Claim(s) 1-20 are pending in the application and are under examination.
	Applicant’s amendments have overcome all rejections under 35 USC 112 from the previous Office Action mailed on 3/17/22.
Applicant's arguments filed 5/10/22 have been fully considered but they are not persuasive. 
In response to Applicant's argument (that the previous Office Action does not identify a specific abstract idea that the claims are purportedly directed to. Notably, the office action does not demonstrate how "providing, via a display, a virtual reality environment" is either a mental process, could be performed with pen and paper by a human, or is a method of human activity), Examiner respectfully disagrees and directs Applicant to the revised grounds of rejection below, as necessitated by claim amendment.  Moreover, the rejection clearly identifies the specific abstract idea that the claims are directed to (see Prong 1, which identifies the abstract idea as mental process and certain methods of organizing human activity).  Examiner concedes that a display and virtual reality environment are not an abstract idea, which is not asserted in the previous rejection either, but instead addresses these under Step 2A, Prong 2 as merely implementing the abstract idea identified in Prong 1 using a generic computer environment recited at a high level of generality, thus merely defining a field of use and not a particular machine or improvement to the functionality of the machine or other technology.  Regarding the new limitations added to claim 1, 9, and 15, Applicant is directed to the new grounds for rejection below. Therefore, Applicants arguments are not persuasive, and the rejection is maintained.
In response to Applicant's argument (that the limitations are not simply a collection of steps or methods of managing human activity to achieve an outcome, rather the limitations expressly recite a particular solution to a technical problem, namely how to account for the physiological states of a user while performing a task within a virtual reality environment. The claimed process improves the training process by measuring and responding to changing physiological conditions of the user performing a task in a displayed virtual reality environment. The requirement that the virtual reality environment be modified according to a series of received physiological measurements limits the solution by which a desired outcome is achieved. Application No. 16/223,767Response/Amendment dated May 10, 2022Reply to Office Action dated March 17, 2022The claimed limitations are more than just a series of mental steps such as observation, judgment, or opinion or the teaching of some random concept. As the specification makes clear, "the physiological state of an individual may be too nuanced or subtle for easy association with task performance and/or completion." The claimed processes are a technical improvement because they provide a specific method for adjusting the difficulty of a task based on measured physiological states of the user during the performance of the task itself within a virtual reality environment that is displayed to the user by altering the virtual reality environment itself. The claimed process is not simply an automation of subjective actions previously performed by humans either mentally or on paper. Therefore, Applicant respectfully submits that the claims are not directed to an abstract idea under Prong One and are patent eligible subject matter. Reconsideration of the conclusion expressed in the office action is requested.), Examiner respectfully disagrees and directs Applicant to the revised grounds of rejection below, as necessitated by claim amendment.  Again, Applicant is relying on the recitation of a “virtual reality environment” in asserting that the claims do not recite an abstract idea.  However, Examiner concedes that a display and virtual reality environment are not an abstract idea, which is not asserted in the previous rejection either, but instead addresses these under Step 2A, Prong 2 as merely implementing the abstract idea identified in Prong 1 using a generic computer environment recited at a high level of generality, thus merely defining a field of use and not a particular machine or improvement to the functionality of the machine or other technology.  Moreover, the purported solution to how to account for the physiological states of a user while performing a task within an environment is an abstract idea itself, and the implementation of this purported solution within a virtual reality environment does not offer meaningful limitations beyond generally linking the abstract idea to a technological environment.  But for the recitation of this virtual reality environment, the process is practically capable of being performed by mental process and certain methods of organizing human activity, including providing an object within the field of view of the user, wherein based on the projected physiological state of the user, the environment may be changed including adding or removing objects from the user’s field of view.  Further, measuring and responding to changing physiological conditions of the user performing a task defines the judicial exception itself, which but for the recitation of virtual reality, is practically capable of being achieved in a real environment between two individuals wherein one person visually monitors the physiological state of another individual and modifies what objects or stimuli are in their field of view in order to adjust the difficulty of a task being performed.  Defining this as a virtual reality environment in itself is not a technical solution, and the claims are silent as to any technical detail which amount to an unconventional arrangement of conventional VR components, a particular machine, or an improvement to the functionality of the machine.  Rather, VR is merely added in a trivial manner to define the technological environment in which the judicial exception is implemented.  Moreover, the claims are silent as to any particular rules which define how the automation of using VR is achieved.  Therefore, Applicants arguments are not persuasive, and the rejection is maintained.
In response to Applicant's argument (that even if the claims are found to be directed to an abstract idea, the claims integrate that abstract idea into a practical application. Just as with the steps in McRO, the present claims provide an improved method for taking into account measured physiological data of a user during the performance of a task within a virtual reality environment that is displayed to the user performing the task. Measured physiological data is used to adjust the level of difficulty of the task to match a user's physiological state by adjusting the virtual reality environment itself. Not only does this improve the training process, but the manner in which the physiological data is presented to users, via modifications to the virtual reality environment, improves the ability for a user to correlate or identify a given physiological state to their performance ability. Further, the claimed elements at issue "specify how" the difficulty level of a task is adjusted. The claimed embodiments do not merely access one set of data, process the data, and then display the result to users. Rather, the claimed embodiments at issue must determine a projected physiological state of the user from received and known data and then determine how to modify the virtual reality environment to adjust the difficulty level of a given task to correspond to the determined physiological state. The claimed elements are not simply an attempt to limit the claimed subject matter to a particular field, but specify a distinct and practical application of the claimed technical solution.), Examiner respectfully disagrees and directs Applicant to the revised grounds of rejection below, as necessitated by claim amendment.  In contrast to McRO, the present claims do not provide particular rules which allow for an automated process not previously capable of being performed by computers, akin to the facts of McRO.  The claims merely define the measuring and analysis of physiological data in a result-based manner, and in a simple manner, that would not foreclose a human from evaluating the physiological data by mental evaluation.  In other words, there is no detail defining how the raw data is collected or how the raw data is manipulated by any specific technical detail, and thus these limitations amount to insignificant pre-solution data gathering activity, as the data is merely recited as being receiving in some unspecified manner from a physiological state measurement device.  Then adjusting what is in the user’s field of view, including what objects are in their field of view, is practically performed by two individual in a real environment, and the recitation of a generic virtual reality environment with no further technical detail merely defines the field of use for this otherwise mental process performed between two humans in a real environment while one person presents a task and observes the person perform the task while monitoring their physiological state, and subsequently adjusting what objects are in their field of view to adjust the difficulty of the task being performed.  The recited virtual reality environment is recited at a high level of generality to simply including a virtual object, wherein the object can be removed to modify the difficulty.  The analog of that is one person removing an actual object from another person’s field of view to modify the difficulty of a task performed.  Therefore, this is simply an attempt to limit the claimed subject matter to a generic virtual reality environment.  Therefore, Applicants arguments are not persuasive, and the rejection is maintained.
In response to Applicant's argument (that The claimed display isn't simply outputting information, but instead is presenting a virtual reality environment to the user. It is this environment in which the user is presented a task to complete. It is this environment that is altered according to measured physiological data of the user while performing the task. Applicants submit that the Action's analysis does not demonstrate how displaying a virtual reality environment and altering that environment based on a user's physiological state is in any way a process that can be performed in the human mind or with pen and paper. The Action also does not demonstrate how the ordered combination of steps is well-understood, routine, and conventional. Therefore, for at least these reasons, Applicant submits that the ordered combination of steps provides an unconventional and non-routine method of optimizing performance. Therefore, the claims do provide an inventive concept rendering the claims patent eligible under 2B.), Examiner respectfully disagrees and directs Applicant to the revised grounds of rejection below, as necessitated by claim amendment.  Moreover, the only detail that defines the virtual reality environment is that it is a virtual reality environment that comprises a virtual object in the field of view of the user, and that one or more portions of the virtual object are removed within the virtual reality environment in order to decrease the difficulty of the task.  This merely defines the field of use of the judicial exception by replacing a real world environment and real object with a “virtual reality” environment and object.  Thus, this amounts to merely automation of a manual process based on the lack of technical detail and instead merely identifying them at a high level of generality, which the courts have held to be insufficient in showing an improvement in computer-functionality.  See Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017)(using a generic computer to process an application for financing a purchase); See also LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential)(speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application).  Again, the previous rejection and the current rejection do not assert that a “virtual reality environment” is a mental process, but rather merely defines a generic technological environment with no further technical detail, thus amounting to a generic field of use of the otherwise manual process practically performed by mental process and certain methods of organizing human activity.  As an example, the same could be performed by drawing an object on a sheet of paper while another person performs a task, and based on the observed physiological state of the user performing the task, one or more portions of the drawing could be erased to decrease the difficulty of the task performed.  Moreover, Applicant does not identify which “ordered combination” they are referring to, but instead conclusively states that the action does not demonstrate how this is well-understood, routine, and conventional.  The rejection clearly identifies portions of the specification which describe the virtual reality environment in a manner (i.e., lack of detail) that indicates it is well-understood, routine and conventional.  Additionally, the rejection identifies case law to show that mere automation of a manual process is not sufficient to show a technical improvement.  And the rejection identifies certain features as insignificant extra solution activity.  Finally, the rejection takes OFFICIAL NOTICE that a golf club, ball, and hole merely represent conventional equipment to perform a conventional technique in the sport, which Applicant did not refute in their response, and thus is taken to be common knowledge or well-known.  Applicant’s assertion that the claims represents an unconventional and non-routine method is merely conclusory, and thus not persuasive. Therefore, Applicants arguments are not persuasive, and the rejection is maintained.
Claim Rejections - 35 USC § 112
35 USC 112(b)

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 1 recite(s) the limitation "modifying, based on a difference between the projected physiological state and a target physiological state, the virtual reality environment to increase difficulty of the task" (emphasis added).  However, claim 5 is amended to recite “wherein modifying the virtual reality environment comprises removing one or more portions of at least one virtual object within the virtual reality environment, and wherein the one or more portions are selected to decrease the difficulty of the task” (emphasis added).  Claim 5 contradicts claim 1, in that claim 1 states that the modifying step results in an increased difficulty of the task, while claim 5 defines the modifying step instead as decreasing the difficulty of the task.  Thus, it is unclear how the same modifying step is both increasing and decreasing the difficulty of the task.  The same rationale applies to claims 13 and 29 (which depend from claims 9 and 15, respectively) based on the same subject matter claimed.  Therefore, claim 5, 13 and 29 are indefinite.
35 USC 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim(s) 1 recite(s) the limitation "modifying, based on a difference between the projected physiological state and a target physiological state, the virtual reality environment to increase difficulty of the task" (emphasis added).  However, claim 5 is amended to recite “wherein modifying the virtual reality environment comprises removing one or more portions of at least one virtual object within the virtual reality environment, and wherein the one or more portions are selected to decrease the difficulty of the task” (emphasis added).  The written description does not provide support for a modifying step which both increases and decreasing the difficulty of a task, which appears to contradict itself.  Although the written description describes increasing or decreasing the difficulty, such as changing the level of traffic (par. 0010), modifying the virtual reality environment by increasing and decreasing the difficulty is not disclosed.  The same rationale applies to claims 13 and 29 (which depend from claims 9 and 15, respectively) based on the same subject matter claimed.  Therefore, claims 5, 13 and 29 recite new matter and do not include written description support. 
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: The claimed invention is to a process (claims 1-8) and product (claims 9-20), and thus fall under one of the four statutory categories. 
STEP 2A, Prong 1 = YES: The claim(s) recite(s) a series of steps or functions that under the broadest reasonable interpretation covers steps practically performed by mental process (e.g., observation, evaluation, judgement, and/or opinion by one or more persons) and certain methods of human activity (e.g., including interpersonal interactions, teaching concepts, instructing how business should be conducted, or human behavior by two or more people) which include: providing an environment configured to provide a user a task to complete, wherein the environment comprises at least one object within a field of view of the user; receiving one or more measurements of a physiological state of the user; determining, based on the one or more measurements, a projected physiological state of the user; and modifying, based on a difference between the projected physiological state and a target physiological state, the environment to increase difficulty of the task; determining a threshold associated with the target physiological state for the user, wherein modifying the environment is further based on determining that the difference meets the threshold; receiving one or more second measurements of the physiological state of the user; determining, based on the one or more second measurements, a second projected physiological state of the user; and modifying, based on a second difference between the second projected physiological state of the user and the target physiological state, the environment to decrease difficulty of the task; wherein modifying the environment comprises obfuscating one or more portions of at least one object within the environment; wherein modifying the environment comprises removing one or more portions of at least one object within the environment, and wherein the one or more portions are selected to decrease the difficulty of the task; wherein one or more portions of at least one object within the environment provide information to aid the user in performing the task; wherein the environment is a virtual reality, augmented or mixed reality environment; wherein the task is to putt a golf ball into a golf hole.  Note that even if most humans would use a physical aid (e.g., pen and paper; a calculator; or a golf club, ball and hole) to help them complete the recited steps, the use of such physical aids do not negate the mental nature of these identified steps above.  Additionally, regarding a virtual reality, augmented reality environment, or mixed reality environment, the specification (par. 0020) describes these may refer to “elements in a real environment”, and further states that the terms “virtual reality”, “augmented reality”, and “mixed reality” (hereinafter referred to as VR/AR/MR) are interchangeable terms, and thus could be include any objects in real life.  But for the nominal recitation of generic physical elements, nothing in the claim elements precludes the steps from being performed by a combination of mental processes and interpersonal interactions between two or more people using pen and paper and/or on a golf course with a golf club, ball and hole.  Therefore, the claims recite an abstract idea.
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application because the additional elements (i.e., defining the method as computerized in performing the judicial exception identified in prong 1; defining an apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to perform the judicial exception identified in prong 1; defining a system comprising: 23Attorney Docket Number: LAR 19302-1PATENT APPLICATIONa virtual reality display configured to provide, to a user, a virtual reality environment comprising at least one virtual object within a field of view of the user and wherein subsequent steps define the object as virtual; and a computing device configured to perform the judicial exception identified in prong 1; displaying information via a display; defining the environment as a virtual reality environment; defining measurements as being from a physiological measurement device) are recited so generically (no details whatsoever beyond identifying them by name in conjunction with the claimed result to be achieved) that individually and in combination they represent no more than mere instructions to apply the judicial exceptions in a generic computer environment.  To the extent the VR/AR/MR are interpreted as defining physical structure or software (which Examiner does not concede as provided in prong 1 above), applying such terms such as “computerized”, “virtual reality”, “augmented reality”, “mixed reality”, and “device” for performing operations or steps otherwise performable by mental process and/or interpersonal interactions between two or more humans as provided in prong 1 above does not represent a particular machine or an improvement to the functionality of the machine or other technology.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer components and VR/AR/MR in claims 1-20 does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Additionally, the recitation of a generically recited physiological measurement device to merely collect data and a generically recited display to merely output the information of the judicial exception amounts to insignificant pre and post solution activity, respectively, as these terms are merely identified by name with no particular configuration or rules defining the functionality of the underlying structure.  To the extent a golf club, ball, and hole are considered an additional element, they are also defined at a high level of generality, which could thus include any golf club, ball, and hole, using no particular structure in no particular configuration.  Moreover, the type of task does not affect how the steps are performed.  Therefore, the addition of golf equipment does not provide a technical improvement.  Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.  Thus, the additional elements represent a field of use and do not amount to a particular machine or improvement in computer technology or other technology.  Accordingly, the claims as a whole do not integrate the recited judicial exception into a practical application and the claims are directed to the judicial exception. 
STEP 2B = NO: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as provided under Prong 2 analysis above, the additional elements merely define a field of use, but do not amount to a particular machine or technical improvement based on the generic nature in which they are recited.  Moreover, Applicant’s specification defining the computer components, VR/AR/MR, physiological measurement device, and display in generic terms (par. 0020) indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  This also applies to a physiological measurement device, which Applicant cites to a list of devices “without limitation” (par. 0022), thus illustrating that the device is not a particular machine or a particular improvement in measurement devices.  And merely using a display to output information amounts to insignificant post solution activity, as the display is merely recited to present information from the judicial exception.  The addition of these identified additional elements describing physical hardware or software in conjunction with the abstract idea amount to mere automation of a manual process, based on the lack of technical detail and instead merely identifying them at a high level of generality, which the courts have held to be insufficient in showing an improvement in computer-functionality.  See Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017)(using a generic computer to process an application for financing a purchase); See also LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential)(speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application).  To the extent a golf club, ball, and hole are considered an additional element, Examiner takes OFFICIAL NOTICE that they merely represent conventional equipment to perform a conventional technique in the sport, and thus do not represent significantly more than the abstract idea.  Because Applicant did not refute this statement of Official Notice in the previous Office Action mailed 3/17/22, it is taken to be common knowledge or well-known.  The steps of the judicial exception would not change whether they were performed by mental process and interpersonal interaction, or by the additional elements above.  Therefore, the additional elements do not offer meaningful limitations beyond generally linking the abstract idea to a computerized field of use.  Therefore, the claims are not directed to significantly more than the abstract idea.
Therefore, claims 1-20 are not directed to patent eligible subject matter.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 













Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/Primary Examiner, Art Unit 3715